—Order, Supreme Court, New York County (Jane Solomon, J.), entered September 30, 1996, which granted third-party defendant’s motion for summary judgment dismissing the third-party complaint, unanimously affirmed, without costs.
The motion court properly characterized the claims asserted in the main action as involving alleged defective workmanship by particular contractors and, thereupon, properly dismissed the third-party complaint. Giving the language of the parties’ agreement its plain meaning (see, American Express Bank v Uniroyal, Inc., 164 AD2d 275, 277, lv denied 77 NY2d 807), the applicable portion of section 4.13, providing that the third-party defendant “shall not be responsible for the cost of correcting defective Work performed by Contractors” is unambiguous (see, W.W.W. Assocs. v Giancontieri, 77 NY2d 157, 162). Mere assertion that contractual language is ambiguous is insufficient to raise an issue of fact (see, Lake Constr. & Dev. Corp. v City of New York, 211 AD2d 514, 515). Concur—Ellerin, J. P., Nardelli, Rubin and Mazzarelli, JJ.